DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 10, 11, 17, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 2014/0334065). 	Regarding claim 1, Lee et al. disclose “a printing method of applying graphene oxide (GO) to a substrate (paragraph 6) comprising:  	producing GO ink by mixing GO particles with a solvent (paragraph 7); and  	printing the GO ink on the substrate by expelling droplets of GO ink on the substrate (paragraph 6), wherein the GO ink comprises GO flakes with an average diameter of less than 500 nm (paragraph 37: the suspension was able to pass a 450 nm filter, therefore anything that passed through the filter necessarily was less than 450 nm).” 	Regarding claim 2, Lee et al. further disclose “wherein the solvent includes water  by a piezoelectric driving force (paragraph 31).” 	Regarding claim 17, Lee et al. further disclose “wherein multiple printing-passes are used to apply the graphene oxide ink to the substrate (paragraph 31).”	Regarding claim 19, Lee et al. further disclose “wherein GO flakes on the substrate form nanochannels having a width of from about 0.7 nm to about 1.1 nm.”  It has been held that when the claimed and prior art inventions are at least substantially identical, any recited properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the method of forming the GO on the substrate is at least substantially identical to that claimed, the recited property of the flakes on the substrate forming nanochannels having a width of from about 0.7 nm to about 1.1 nm is presumed inherent.
Claim(s) 1, 2, 14, 15, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krishna et al. (US 20160354729). 	Regarding claim 1, Krishna et al. disclose “a printing method of applying graphene oxide (GO) to a substrate (paragraph 55) comprising:  by expelling droplets of GO ink on the substrate (paragraph 55),  	wherein the GO ink comprises GO flakes with an average diameter of less than 500 nm (paragraph 17).”  Examiner notes that Krishna et al. state that the flakes “are small, more particularly microscopic particles.”  Examiner notes that ‘microscopic’ is a range which overlaps the recited range of “less than 500 nm,” thus meeting the claim limitations. 	Regarding claim 2, Krishna et al. further disclose “wherein the solvent includes water (paragraph 55).” 	Regarding claim 14, Krishna et al. further disclose “wherein the substrate is a porous substrate (paragraph 46).” 	Regarding claim 15, Krishna et al. further disclose “wherein the substrate is a polyacrylonitricle (PAN) film, a polymer fabric, or a poly-sulfone film (paragraph 46).”
	Regarding claim 19, Krishna et al. further disclose “wherein GO flakes on the substrate form nanochannels having a width of from about 0.7 nm to about 1.1 nm.”  It has been held that when the claimed and prior art inventions are at least substantially identical, any recited properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the method of forming the GO on the substrate is at least substantially identical to that claimed, the recited property of the flakes on the substrate forming nanochannels having a width of from about 0.7 nm to about 1.1 nm is presumed inherent. 	 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, 12, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.
 	Regarding claim 8, Lee et al. disclose all that is claimed, as in claim 1 above, except “wherein the GO ink has a GO concentration of from about 0.5 mg/mL to about 4.0 mg/mL,” but does disclose that the wt% can be .2 up to 1 wt%, and that the concentration affects the stability of the ink (paragraph 32).  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to set the GO concentration of from about 0.5 mg/mL to about 4.0 mg/mL in order to determine the optimum or workable concentration.
 	Regarding claim 12, Lee et al. disclose all that is claimed, as in claim 1 above, including that the ink is expelled by an inkjet process (title), but fail to disclose “wherein the GO ink is expelled by a thermal driving force.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, inkjet printers using a thermal driving force were known suitable printers for inkjet printing onto a substrate.  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a thermal inkjet printer as the inkjet printer of Lee et al. because of its suitability for the intended purpose of printing on a substrate.  	Regarding claim 13, Lee et al. disclose all that is claimed, as in claim 1 above, except “wherein the GO ink is applied at from about 100 dpi to about 2000 dpi,” leaving the choice of the resolution up to one having ordinary skill in the art.  Furthermore, Examiner asserts that the resolution of the printer determines the fineness of the pattern that can be produced on the substrate.  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to print using a resolution of between 100 and 2000 dpi in order to achieve the desired fineness of the pattern. 
. 	
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Bao et al. (US 2015/0275016). 	Regarding claims 3 and 4, Lee et al. disclose all that is claimed, as in claim 1 above, except “wherein the solvent includes ethanol or acetone.”  However, Bao et al. disclose a similar conductive ink with dispersed graphene oxide sheets in an aqueous based media (paragraphs 12 and 13), and teaches that aqueous-based media can optionally include a suitable water-miscible organic solvent such as ethanol or acetone (paragraph 14).   It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a solvent base of water with ethanol because it has been shown in the art to be suitable for the intended purpose.   	Further regarding claim 4, Bao et al. further disclose “wherein the solvent includes from about 30 wt.% to about 50 wt.% ethanol and water (paragraph 14).”
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Du et al. (IOP Conf. Ser.: Mater. Sci. Em. 137:012060 (2016) on. 1-7).” 	Regarding claim 16, Lee et al. disclose all that is claimed, as in claim 1 above, except “further comprising treating the substrate with a base prior to the expelling of the droplets of the GO ink on the substrate.”  However, Du et al. teach treating .
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853